DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
The amendment filed on 1/21/2021 is acknowledged.  Claim 1 was amended, and claims 2 and 3 were cancelled.
Claims 1, 7, 15, and 20 are pending and under examination.


Maintained Rejection

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 15, and 20 remain rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, as set forth on pages 3-8 of the office action mailed on 1/21/2021.

Claim 1 is directed to a method of treating a disease or condition in a subject in which it is desirable to inhibit interleukin 1 receptor accessory protein (IL1RAP) interaction with interleukin 1 receptor 1 (IL1R1) or interleukin 1 receptor 2 (IL1R2), the method comprising administering to the subject an agent  myeloid leukemia (AML), myelodysplastic syndrome (MDS), asthma, allergy, anaphylaxis, cardiovascular disease, arthritis, neurodegenerative disease, and inflammatory disease. 

Claim 7 is directed to the method of claim 1, wherein the peptide consists of amino acid sequence AGDKDRLIVMENKPTRPV (SEQ ID NO: 1) or AGDKDRLIVMENKPTHGID (SEQ ID NO: 2).
Claim 15 is directed to the method of claim 1, wherein the peptide is a synthetic peptide.
Claim 20 is directed to the method of claim 1, wherein the peptide is conjugated to a cytotoxic agent, a polyethylene glycol (PEG) or a nanoparticle.

As written, independent claim 1 reads on a method of treating a large genus of diseases or conditions in which it is desirable to inhibit IL1RAP interaction with IL1R1 or IL1R2, wherein said genus comprises asthma, allergy, arthritis, anaphylaxis, cardiovascular, disease, neurodegenerative disease, inflammatory, disease, AML, CML, MDS, and any type of cancer.

The specification describes the peptides of SEQ ID NOs 1, 2, 6, and 7, wherein said peptides were designed based on the crystal structures of the extracellular complexes of IL1RAP, IL1R1, and IL1, and IL1RAP, IL1R2, and IL1 (paragraph 0035).  The specification describes examples which show that the peptides of SEQ ID NOs 1, 2, 6, and 7 inhibit various IL-1-mediated activities, including inhibition of cell growth and cell cycle arrest in THP-1 cells (a monocytic cell line derived from an AML patient) and HL60 cells (human promyelocytic leukemia cells) (see Figs 4-11).
The relevant art teaches that IL1RAP forms a complex with IL1 and IL1R1, wherein IL1 first binds IL1R1, which induces a conformational change in IL1R1 that allows interaction between IL1R1 and IL1RAP.  The presence of IL1RAP in this complex is required for IL1-mediated signal transduction (see Subramaniam et al, Developmental and Comparative Immunology, 2004, 28:415-426, of record; see especially section 2.3 on p. 419).  The specification suggests that because the peptides of SEQ ID NOs 1, 2, 6, and 7 were designed based on the crystal structure of the IL1RAP/IL1R1/IL1 complex, these peptides would be expected to disrupt this complex, and thus disrupt IL1-mediated signaling and be useful for treatment of IL1-mediated diseases and disorders.  However, it is noted that the specification does not in vivo treatment of a subject with any disease or disorder in term of actual reduction to practice.
	The relevant art teaches that IL1 is spontaneously produced in AML and CML (Dinarello, Blood, March 1996, 87(6):2095-2147, of record; see p. 2118, 2nd column, last paragraph, referred to herein as “Dinarello 1996”).  IL1 promotes in vitro growth of AML cells, and blockade of IL1 results in reduced AML cell proliferation in vitro (Dinarello, p. 2119, 1st column, 3rd paragraph).  IL1 also promotes growth of CML cells, and blockade of IL1 also reduced proliferation of these cells in vitro (Dinarello at p. 2119, 1st column, 4th paragraph).
Furthermore, it is known the relevant art that IL1RAP is overexpressed in AML and MDS patients (Barreyro et al, Blood, Aug. 2012, 120(6):1290-1298, of record), and high IL1RAP expression correlated with poor overall survival in AML subjects (see abstract; Fig. 4; p. 1295, 1st column).  Barreyro also showed that knockdown of IL1RAP using an shRNA directed against the IL1RAP gene resulted in decreased AML clonogenicity and increased AML cell death (Fig. 5; p. 1295, 2nd column – p. 1296, 1st column).  Askmyr (Blood, May 2013, 121(18):3709-3713, of record) also showed that targeting IL1RAP via a specific antibody resulted in killing of AML cells in vitro (see abstract; Fig. 1), and suggests that antibody-based targeting of IL1RAP could be used therapeutically for treatment of AML (p. 3712, 2nd column, last paragraph).  Post-filing art, as evidenced by Agerstam et al (Proc. Natl. Acad. Sci. USA, 2015, 112(34):10786-10791, of record) demonstrated that inhibiting IL-1 in vivo with an anti-IL1RAP antibody suppressed AML cell growth in a mouse model of AML (see abstract; Fig. 1-4).  Mitchell et al (J. Exp. Med., 2018, 215(6):1709-1727, of record) also showed that targeting IL1RAP inhibited AML pathogenesis in vivo (Mitchell at p. 1712, 1st column, 2nd paragraph – p. 1714, 1st column, 2nd column; Fig. 2).
With respect to CML, Agerstam (Blood, 2016, 128(23):2683-2693) teaches that IL1RAP is upregulated on CML cells, and CML progenitor cells proliferate in response to IL1 (Agerstam at abstract; Fig. 1).  Antibodies specific for IL1RAP suppressed CML progenitor cell proliferation in vitro (Figs. 2 and 5), and were therapeutically effective in an in vivo CML xenograft model (abstract; Fig. 3, 4, and 6).
Similarly, Barreyro et al (Mol. Cancer Therap., 2013, 12:C225, of record) teaches that IL1RAP expression was elevated on AML and MDS stem cells, and inhibition of IL1RAP via shRNAs decreased clonogenicity of MDS primary patient samples.
	Therefore, in view of the description of the specification and relevant art, one skilled in the relevant art would have reasonably concluded that AML, CML, and MDS are disorders in which it is desirable to inhibit IL1RAP interaction with IL1R1 or IL1R2, and could thus be treated by the claimed invention.
	With respect to other disorders, Dinarello et al (Nature Reviews Drug Discovery, Aug. 2012, 11:633-652, of record, referred to herein as “Dinarello 2012”) discloses several other disorders or conditions in which blockade of IL1 has been shown to be therapeutically effective, including rheumatoid et al (cited above) describes that inhibition of IL1 has been demonstrated in mouse models of inflammatory and allergic disorders, including contact hypersensitivity, atopic dermatitis, and asthma (Kraus at p. 481, 2nd column, 2nd paragraph – p. 482, 2nd column, 2nd paragraph).
	Dinarello 2012 also teaches that mental impairment and neurological abnormalities associated with CAPS (cryopyrin-associated periodic syndrome) were ameliorated by IL1 inhibitors, as was symptoms of multiple sclerosis and amyotrophic lateral sclerosis (ALS) (see Dinarello 2012 at p. 647).
Further, Dinarello 2012 discloses that IL1 inhibition produced clinical improvements in ischemic stroke, and reduced ventricular enlargement after myocardial infarction (Dinarello at p. 642, 2nd column, 3rd paragraph).  Dinarello 2012 also teaches that atherosclerosis and heart failure benefit from IL-1 blockade (p. 642), and Dinarello (Seminars in Immunology, 2013, 25:469-484, referred to herein as “Dinarello 2013”) also teaches treatment of numerous cardiovascular disorders via IL-1 blockade (Dinarello 2013 at Table 4), including post-myocardial infarction cardiac remodeling, systolic heart failure, and diastolic heart failure.
	In view of these teachings, one of ordinary skill would have reasonably concluded that the disorders discussed above are members of the genus of diseases or disorders which can be treatable by the claimed methods, as one of skill in the art would have expected these disorders to be responsive to IL1 inhibition, and would have also expected that the peptides of SEQ ID NOs 1, 2, 6, and 7 would function to inhibit IL1 activity (by virtue of disrupting IL1RAP/IL1/IL1RL1(or 2) interactions.
	However, it is noted that claim 1 encompasses treatment of all possible types of cancer, as well as all possible disorders which can be considered as neurodegenerative or inflammatory disorders.  As discussed in the previous office action and in more detail below, the specification and relevant art does not adequate describe treatment of all possible cancers with the claimed peptides in such a way as to convey that Applicants had possession of the full breadth of the invention.
	Upon further consideration, the Examiner has determined that the specification and relevant art does not convincingly demonstrate that Applicants were in possession of treating the full genus encompassed by the claims with respect to neurodegenerative and inflammatory disorders.
	Regarding the genus of inflammatory disorders, while Dinarello discloses numerous conditions which can be treated with IL-1 blockade (Dinarello at Box 1), Dinarello teaches that in general, autoimmune diseases are characterized by production of TNF, IL-6 and IL-17 and are treated by inhibitors of these cytokines (Dinarello at Table 2).  On the other hand, autoinflammatory diseases, including several recited in Box 1 of Dinarello, are characterized by pathological actions of IL-1 and IL-1 (Table 2).  While it is nd column, 1st paragraph).  Thus, it is not clear that the art reasonably suggests successful treatment of all possible inflammatory disorders, as encompassed by independent claim 1, as the art suggests targeting other cytokines (e.g. TNF, IL-6, IL-17) for certain inflammatory disorders and targeting IL-1 for others.
	With respect to the genus of neurodegenerative disorders, Dinarello 2012 suggests that IL-1 may play a role in amyotrophic lateral sclerosis (ALS) (Dinarello 2012 at p. 647, 1st column, 3rd paragraph).  However, as of 2013, a clinical trial for treatment of ALS by IL-1 blockade was underway, but no results had been reported (Dinarello 2013 at section 10.5)
	Similarly, Dinarello 2013 teaches that treatment of Alzheimer’s disease by IL-1 blockade has been proposed as of 2013 (section 10.2), but Cavalli et al (Frontiers in Pharmacology, 2018, 9:Article 1157, p. 1-21) and Ardura-Fabregat et al (CNS Drugs, 2017, 31:1057-1082) teach that as of 2018 and 2017 (4 and 3 years after the earliest filing date of the instant invention), blockade of IL-1 was viewed as a possible treatment (Cavalli at p. 6, 1st column, 2nd paragraph; Ardura-Fabregat at p. 1070, 1st column, 1st paragraph).
	In view of these teachings of the relevant art, a skilled artisan would not have viewed Applicants to be in possession of the full genus of neurodegenerative disorders.  Although the art does suggest a role for IL-1 in various neurodegenerative disorders, conditions such as ALS and Alzheimer’s disease were not treated in the art as of the filing date of the instant invention, and in the case of Alzheimer’s, even 3-4 years after the earliest filing date.  One skilled in the relevant art would therefore not have viewed the Applicants as being in possession of treatment of the full genus of neurodegenerative disorders as encompassed by claim 1.
With respect to the genus of cancers treatable by the claimed invention, Dinarello 1996 teaches that exogenous IL1 stimulates the growth of various cancer cells, including ovarian and melanoma cancer cells (Dinarello 1996 at p. 2120, 2nd column, 2nd paragraph), and one skilled in the relevant art would have reasonably expected that such cancers were members of the genus of disorders in which it is desirable to inhibit IL1RAP interaction with IL1R1 or IL1R2.  However, IL1 has also been reported to be cytostatic for other cancer cell types, wherein exogenous IL1 was shown to inhibit growth of melanoma, glioma, meningioma, breast, cervical, thyroid, and ovarian cancer cells (Dinarello 1996 at p. 2120, 2nd paragraph, 3rd paragraph).  One skilled in the relevant art would not have expected that these cancers would be conditions in which it is describable to inhibit IL1RAP interaction with IL1R1 or IL1R2, as inhibition of IL1 in these cases would not be expected to be therapeutic.

To provide adequate written description and evidence of possession of a claimed genus, the specification must disclose a sufficient number of species which are representative of the genus, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In the instant case, the specification has not described any actual method of in vivo treatment, but the relevant art describes AML, CML, MDS, allergic disorders, allergy, and certain inflammatory and cardiovascular disorders as amendable to treatment by IL1 inhibition.  However, neither the specification nor the relevant art describes treatment of all possible types of cancers in such a way as to allow a skilled artisan to envision which cancers could be treated by inhibiting IL1RAP interaction with IL1R1 or IL1R2, or treatment of all types of inflammatory and/or neurodegenerative disorders.  In absence of such description and any actual reduction to practice, one skilled in the relevant art would not have concluded that Applicants were in possession of the full genus of treatable diseases and disorders as of the filing date of the instant invention.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the encompassed genus of cancers, inflammatory disorders, and neurodegenerative disorders in which it is desirable to inhibit IL1RAP interaction with IL1R1 or IL1R2.  Therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only methods of treating AML, CML, MDS, and the other disorders discussed above which were known to be responsive to IL-1 inhibition, but not the full breadth of the claims with respect to treating all possible types of cancer, inflammatory disorders, or neurodegenerative disorders, meets the Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Finally, with respect to the limitations of claims 7, 15, and 20, these claims merely further limit or define the administered peptides, and thus do not further limit or define the genus of treatable disorders encompassed by claims 1 and 2, and are therefore rejected for the same reasons.

	Applicants’ arguments
	In the response received on 1/21/2021, the Applicants argue that the specification conveys with reasonable clarity that Applicants were in possession of the claimed invention.  The subject matter of amended claim 1 can be found in original claim 2, and there is a reasonable presumption that an adequate written description of the claimed invention was present when the application was filed.  The Office has not met its burden of presenting reasons why a skilled artisan would not have recognized in the disclosure a sufficient written description of the claimed invention.
	The Applicants also argue that the rejection fails to consider the claims as a whole, and in particular the limitation that the disease or condition is one “in which it is desirable to inhibit interleukin 1 receptor accessory protein (IL1RAP) interaction with interleukin 1 receptor 1 (IL1R1) or interleukin 1 receptor 2 (IL1R2)”.
	The Applicants further argue that with respect to CML and MDS, Dinarello 1996 teaches that blockade of IL1 with an IL-1 receptor antagonist or soluble IL-1R1 reduces proliferation of CML cells in vitro, and WO2011/021014 (of record) showed that CML cells were killed by an antibody targeting IL1RAP, and that IL1RAP is similarly expressed on leukemic cells from MDS patients, and can thus be treated by inhibiting IL1RAP.
	Similarly, Barreyro et al (2013, of record) teaches that IL1RAP is aberrantly expressed on hematopoietic stem cell precursors of AML and high-risk MDS patients, and inhibition of IL1RAP “is feasible and functionally effective, and thus has the potential to lead to novel therapies specifically directed at such stem cells.”
	The Applicants assert that while the Office Action contends that the specification and relevant art do not describe actual in vivo treatment of CML or MDS by methods comprising inhibition of IL-1 or IL1RAP, such actual reduction to practice is not required to satisfy the written description requirement, as an adequate description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the invention.  One skilled in the art would reasonably conclude that the Applicants were in possession of in vitro methods described in the art cited above.
	
	With respect to treatment of cancer, the Applicants argue that the claim as a whole refers to cancers in which it is desirable to inhibit IL1RAP interaction with IL1R1 or IL1R2.  Lewis et al (of record), published in 2006 and thus more relevant than the Dinarello (1996) reference, teaches that IL1 is known to be upregulated in many tumor types, and solid tumors in which upregulation has been shown include breast, colon, lung, head and neck cancers, and melanoma.  Lewis further discloses that IL1RAP is a necessary component for IL1 signal transduction, and concludes that IL1 blocking agents are novel treatments for inhibition of IL1 in the treatment of cancer.
	Accordingly, a skilled artisan would have reasonably concluded that cancers in which it is desirable to inhibit IL1RAP could be treated by the claimed invention.

	Response
	Applicants’ arguments have been carefully considered.  With respect to Applicants’ argument regarding CML and MDS, this aspect of the rejection has been reconsidered.  In particular, the Examiner notes that the relevant art as evidenced by Agerstam (2016) and Barreyro (2013) suggests that CML and MDS are disorders in which inhibiting IL1RAP interaction with IL1R1 or IL1R2 would be beneficial, and there would be a reasonable expectation that such inhibition would be therapeutically effective in these disorders.
	With respect to Applicants’ arguments regarding other cancer types, the issue at hand is whether the specification and relevant art has described the genus of cancers which would benefit from inhibition of IL1RAP interaction with IL1R1 or IL1R2.  Applicants’ discussion of the Lewis reference is acknowledged.  Although Lewis does suggest that inhibition of IL1 activity would be beneficial for some tumor types (Table 2), the teachings of Dinarello 1996 must also be considered, in particular its teachings that IL1 can be cytostatic for some cancer types.  In such situations, inhibition of IL1 signaling would be detrimental to any method of cancer inhibition, since inhibition of IL1RAP interaction with IL1R1 or IL1R2 would abrogate this cytostatic effect.
	It is further noted that claim 1 reads on treatment of any type of tumor.  In view of the unpredictability suggested by the art, it would not have been apparent to a skilled artisan that all possible types of tumors would benefit from inhibiting IL1RAP interaction with IL1R1 or IL1R2, and therefore the claims are drawn to methods of treating a genus of cancers that has not been adequately described.


Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

Supervisory Patent Examiner, Art Unit 1646